OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 28, 1951. By order of this court dated January 2, 1974, the respondent was suspended from the practice of law for a period of one year effective February 1, 1974 (Matter of St. John, 43 AD2d 218). By order of this court dated October 14, 1977, the respondent was reinstated.
In this proceeding to discipline him for professional mis*251conduct, the respondent was charged with (1) holding himself out as a practicing attorney during the period of his suspension; (2) converting approximately $20,000 from an escrow account; (3) withdrawing $1,500 from an estate account and commingling this sum with his personal funds; (4) failing to maintain records as required by the rules of this court; (5) failing to inform the Character and Fitness Committee that he was engaged in the unauthorized practice of law; and (6) counseling a client to sign approximately 10 blank sheets of letter sized paper and subsequently, without the client’s knowledge, filling out one of the blank sheets as a consent for the allowance of attorney’s fees.
The Referee found that all of the charges were sustained. The petitioner has moved to confirm the Referee’s report, and the respondent has submitted a letter requesting that he be permitted to resign as an attorney and counselor at law.
After reviewing all of the evidence we are in full agreement with the findings of the Referee. The petitioner’s motion is therefore granted and the respondent’s request is denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law, and his name is ordered stricken from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Weinstein, JJ., concur.